ACCEPTED
                                                                                      14-14-00345-CV
                                                                      FOURTEENTH COURT OF APPEALS
                                                                                   HOUSTON, TEXAS
                                                                                 4/22/2015 2:36:41 PM
                                                                                CHRISTOPHER PRINE
                                                                                               CLERK

                              NO. 14-14-00345-CV

                                                        FILED IN
                                                  14th COURT OF APPEALS
                   IN THE COURT OF APPEALS FOR THE HOUSTON, TEXAS
                    FOURTEENTH DISTRICT OF TEXAS 4/22/2015 2:36:41 PM
                                                  CHRISTOPHER A. PRINE
                                                          Clerk
        ALBERT LUJAN D/B/A TEXAS WHOLESALE FLOWER CO.,

                                                    Appellant,

                                        v.


                           NAVISTAR INC., ET AL.,

                                                    Appellees.



            ON APPEAL FROM THE 129TH JUDICIAL DISTRICT
                 COURT OF HARRIS COUNTY, TEXAS


       UNOPPOSED MOTION OF APPELLEES TO EXTEND TIME
         TO FILE THEIR BRIEF PURSUANT TO RULE 10.5(b)


To the Honorable Court of Appeals:

      Defendants and Appellees Navistar Inc., et al. (“Defendants”) file this

unopposed motion to extend the time to file their brief on the merits, pursuant to

Rule 10.5(b), Texas Rules of Appellate Procedure.
                                           1.

       Plaintiff Albert Lujan d/b/a Texas Wholesale Flower Co. (“Plaintiff”)

brought this action against Defendants to recover damages allegedly sustained in a

business transaction for the sale and purchase of trucks. The trial court granted

Defendants’ motion for summary judgment, and Plaintiff took an appeal from that

judgment.

                                           2.

       Plaintiff filed his brief on March 27, 2015.

                                           3.

       The current deadline for Defendants to file their brief is April 27, 2015.

                                           4.

       This motion is the first request by Defendants for an extension of time to file

their brief.

                                           5.

       Defendants request an extension of time of thirty (30) days to file their brief

to May 27, 2015.

                                           6.

       This case is not set for submission at this time.




                                           2
                                          7.

      Lead counsel for Defendants has been involved in the following matters that

required his attention:

            Preparation of brief in an accelerated appeal in Cause No. 13-15-
             00046-CV; Jesus Jaime Andrade, et al. v. Doctors Hospital at
             Renaissance, Ltd., et al.; in the Thirteenth Court of Appeals of Texas.

            Preparation for and attendance at a significant mediation out of town
             in Cause No. 15-02-16797-CV; Judith Salinas, Individually and as
             Next Friend of Marte Salinas, and as Representative of the Estate of
             Francisco Salinas, Franco Salinas, and Carolina Salinas v. Texas
             CES, Inc. d/b/a Mercer Well Service and Rolando Pena; In the 79th
             Judicial District Court of Brooks County, Texas.

            Preparation of a reply brief in Cause No. 08-14-00165-CV; Alcantar
             Enterprises, LLC d/b/a Alcantar Apartments v. Carlos Gallegos et al.;
             In the Court of Appeals for the Eighth District of Texas.

                                          8.

      There is no opposition to this motion.

                                          9.

      This motion is not made for delay, but so that justice may be done.

                                          10.

      Defendants respectfully request that the Court grant them an extension of

time to file their brief until May 27, 2015.

      WHEREFORE, PREMISES CONSIDERED, Defendants pray that this

motion to extend time to file their brief be granted.



                                           3
                                Respectfully submitted,

                                SHEEHY, WARE & PAPPAS, P.C.




                                By:
                                      Richard A. Sheehy
                                      State Bar No. 18178600
                                2500 Two Houston Center
                                909 Fannin Street
                                Houston, Texas 77010-1003
                                (713) 951-1000 – Telephone
                                (713) 951-1199 – Facsimile
                                Email: rsheehy@sheehyware.com

                                Attorneys for Defendants and Appellees



                      Certificate of Conference

There is no opposition to this motion.




                                Richard A. Sheehy




                                   4
                                 Certificate of Service

      This will certify that a true and correct copy of this document has been
forwarded to all counsel of record pursuant to the Texas Rules of Appellate
Procedure on the 22nd day of April 2015.

          Wesley S. Coddou
          Coddou & Coddou, PC
          50 Briar Hollow Lane, Suite 575 East
          Houston, Texas 77027-9341




                                        Richard A. Sheehy




2313372




                                           5